DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 1/18/2022, with respect to Gruner (US 2007/0153353) have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to Sen et al. (sited in the previous office action), discloses forming a nanotube formulation and depositing the formulation toto a fabric; measuring the degree of rafting within the fabrics and plotting the conductivity of the solutions against the concentration level of the ammonium nitrate salts within the solution. Sen et al. shoes that increased conductivity led to increased rafting. Sen et al. failed to teach using the testing measurements to form a nanotube formulation roughness curve as required by claim 1. 
The prior art of Gruner (previously cited) discloses how the roughness of the substrate receiving the nanotube formulation can affect the conductance of the resulting fabric. Gruner failed to teach or suggest how the roughness of the formulation affects the conductance of the fabric. 
Goh et al. “Surfactant dispersed multi-walled carbon nanotube/polyetherimide
nanocomposite membrane” discloses forming nanocomposite membranes by casting a polymer matrix with carbon nanotubes embedded therein (see abstract). Goh et al. teaches the nanotubes increases the roughness of the surface of the polymer (see Fig. 6).  This roughness improves the thermal stability of the nanocomposite as well as the mechanical properties (see page 2161).  Goh et al. fails to teach how the roughness affects the conductive properties of the substrate as desired by Sen et al. 
Ng (US 2010/0206811) discloses incorporating nanotubes into polymeric membranes (see abstract). Ng further teaches the concentration of the nanotubes can influence the surface 
There is no teaching or suggestion to combine the prior art of Ng which teaches forming a roughness curve based on the concentration of the nanotube formulation with the teachings of Sen et al. in order to arrive at the claimed invention. 
None of the prior art of record provides suggestion of motivation to arrive as the claimed process of using test measurements and test concentration levels to forming a nanotube formulation roughness curve as required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715